Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David Trossen (Reg. No. 59,406) on 03/10/22.

The application has been amended as follows: 
Claims 13, 14, 16, 17, 19 are replaced with the followings:

Claim 13.  The device of Claim 12, wherein the second non-linear filter network comprises a plurality of finite impulse response (FIR) filters, the device further comprising: a second buffer configured to delay the output of the mixer with the output to match the timing with the output of the FIR filters.

Claim 14.  The device of Claim 1, wherein the second non-linear filter network comprises a plurality of finite impulse response (FIR) filters.

a first non-linear filter network configured to compensate for narrowband distortion of a power amplifier, wherein the first non-linear filter network comprises a first plurality of infinite impulse response (IIR) filters arranged in series and configured to correct for a non-linear portion of the power amplifier over a first time scale, and a second plurality of IIR filters arranged in series and configured to correct for the non-linear portion of the power amplifier over a second time scale,  
mixer configured to mix an output of the first non-linear filter network with an input of the first non-linear filter network; and 
a first buffer configured to delay the input of the first non-linear filter network to match the timing of the input with the output of the first non-linear filter network.

Claim 17.  The device of Claim 16, wherein the first plurality of IIR filters comprise Laguerre filters.

Claim 19.  The device of Claim 18, wherein the second non-linear filter network comprises a plurality of finite impulse response (FIR) filters.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention relates to method and apparatus for compensating narrowband and broadband distortion.  Prior art of record (closest reference – OTA et al. – US 2019/0356345), taking individually or collectively, fails to fairly teach such method A radio frequency (RF) power semiconductor device, wherein the device comprises:
a first non-linear filter network configured to compensate for narrowband distortion of a power amplifier, wherein the first non-linear filter network comprises a corrective element configured to correct for a non-linear portion of the power amplifier, wherein the first non-linear filter network comprises:
a first plurality of infinite impulse response (IIR) filters arranged in series and configured to generate first cancellation terms for the power amplifier at a first time scale, and 
a second plurality of IIR filters arranged in series and configured to generate second cancellation terms for the power amplifier at a second time scale; and
a second non-linear filter network configured to compensate for broadband distortion of the power amplifier” in independent claim 1 (claims 3-15, 21 depend therefrom); and claimed subject matter “A radio frequency (RF) power semiconductor device, wherein the device comprises:
a first non-linear filter network configured to compensate for narrowband distortion of a power amplifier, wherein the first non-linear filter network comprises a first plurality of infinite impulse response (IIR) filters arranged in series and configured to correct for a non-linear portion of the power amplifier over a first time scale, and a second plurality of IIR filters arranged in series and configured to correct for the non-linear portion of the power amplifier over a second time scale,  
mixer configured to mix an output of the first non-linear filter network with an input of the first non-linear filter network; and 
a first buffer configured to delay the input of the first non-linear filter network to match the timing of the input with the output of the first non-linear filter network” in 
amplifying a transmit signal using a power amplifier; 
compensating for narrowband distortion of the power amplifier by pre-distorting the transmit signal using a first non-linear filter network, including correcting for a non-linear portion of the power amplifier using a corrective element of the first non-linear filter network, wherein the first non-linear filter network further includes a group of infinite impulse response (IIR) filters, wherein each group of IIR filters has a plurality of IIR filters arranged in series, wherein the groups of IIR filters are arranged in parallel; and
compensating for broadband distortion of the power amplifier by pre-distorting the transmit signal using a second non-linear filter network” in independent claim 20.
Thus, amended claims 1, 3-21 are allowed over prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633